DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of "an electromagnetic shield comprising…more outer conductive shield layers, more inner insulating layers, and more inner conductive shield layers" as claimed in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  As disclosed and shown in the drawings, the shield (2) comprises only one outer conductive shield layer (2a), one inner insulating layer (2b), and one inner conductive shield layer (2c).  Only at the overlapped portion of the shield, there are more outer conductive shield layers, more inner insulating layers, and more inner conductive shield layers, not the shield itself.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1, lines 8-12, the phrase "wherein the one… outer and inner conductive shield layers…the outer conductive shield layers and inner conductive shield layers…a direct connection between the inner conductive shield layers and outer conductive shield layers" is considered indefinite.  First, the claim calls for "the one or more" including just one.  However, the claim later calls for "the inner conductive shield layers" and "the outer conductive shield layers."
 	Claims 2-17 are included in this rejection because of dependency.

4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 depends on claim 1 and recites that "the electromagnetic shield comprises an integral, bonded component", but claim 1 earlier recites that "a direct electrical connection between the inner conductive shield layers and outer conductive shield layers."  Specification, [0060] of the application's publication, discloses that "the shield 2 may be configured and applied as an integral, bonded component…a laminated adhesive layer…may be applied to one side surface of the inner shield layer 2c…that faces the insulation 3 in order to make sure the layer 2c satisfactorily adheres to the insulation 3."  If an adhesive is provided to bond the inner shield layer 2c to the insulation 3 and the electromagnetic shield is wrapped around the insulation 3; there is NO direct electrical connection between the inner conductive shield layers and outer conductive shield layers as claimed in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 2, 4, 5, and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Visser (9728304).
 	Visser discloses a shielded cable comprising an outer insulating layer (140); an electromagnetic shield (10) comprising at least one or more outer conductive shield layers (20/40) composed of a first material composition, one or more inner insulating layers (30/50/61), and one or more inner conductive shield layers (60/63) composed of a second material composition, where the second material composition is dissimilar to the first material composition (col. 3, lines 12-15, layers of shielding material may comprise any suitable material, such as aluminum, copper…and need not each be formed from the same material); one or more core conductors (110/111); and insulation (120) surrounding the one or more conductors.  It is noted that since the shielded cable of Visser comprises structure and material as claimed, the cable can be a grounded and shielded cable and can be configured to absorb high frequency components of interfering signals; and the one or more outer and inner conductive shield layers can be configured to create a local, coupling capacitance between the outer conductive shield layers and inner conductive shield layers to electromagnetically shield the one or more core conductors from the interfering signals and provide a direct electrical connection between the inner conductive shield layers and outer conductive shield layers to form an electrical ground return path.  It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation, but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
 	Visser also discloses that the cable comprises a twinax cable (Fig. 6) (re claim 2); the first material composition comprises a copper material (col. 3, lines 12-13) (re claim 4); the second material composition comprises an aluminum material (col. 3, lines 12-13) (re claim 5); the copper material has a thickness of 9 µm (col. 3, line 2) (re claim 8); the aluminum material has a thickness of 9 µm (col. 3, line 2) (re claim 9); the first material composition of the one or more outer conductive layers comprises a dissimilar metal than a metal of the second material composition of the one or more inner conductive layers (col. 3, lines 12-15, layers of shielding material…need not each be formed from the same material) (re claim 10); the shield comprises an integral, bonded component (re claim 11); and the shield is configured longitudinally around the insulation (re claim 12).

9.	Claims 1-9, 12, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (2018/0075948).
 	Kobayashi discloses a grounded and shielded cable comprising an outer insulating layer (6); an electromagnetic shield (4/7) comprising at least one or more outer conductive shield layers (7b/7c) composed of a first material composition, one or more inner insulating layers (7a, resin tape of shield 4), and one or more inner conductive shield layers (shield 4 comprising metal tapes bonded on both surfaces of a resin tape, [0045]) composed of a second material composition, where the second material composition is dissimilar to the first material composition; one or more core conductors (21c); and insulation (22 or 3) surrounding the one or more conductors.  It is noted that since the shielded cable of Kobayashi comprises structure and material as claimed, the cable can be a grounded and shielded cable and can be configured to absorb high frequency components of interfering signals; and the one or more outer and inner conductive shield layers can be configured to create a local, coupling capacitance between the outer conductive shield layers and inner conductive shield layers to electromagnetically shield the one or more core conductors from the interfering signals and provide a direct electrical connection between the inner conductive shield layers and outer conductive shield layers to form an electrical ground return path.  It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation, but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
 	Kobayashi also discloses that the cable comprises a twinax cable (re claim 2); the outer insulating layer and one or more of the inner insulating layers are composed of PET material ([0045], [0048], and [0055]) (re claim 3); the first material composition comprises a copper material ([0045], [0055]) (re claim 4); the second material composition comprises an aluminum material ([0045], [0055]) (re claim 5); the outer insulating layer comprises two layers (6a, 6b), each having a thickness of 12 µm ([0048]) (re claim 6); the outer insulating layer comprises a single layer having a thickness of 12 µm ([0048], jacket layer 6 may have only one layer) (re claim 7); the copper material has a thickness of 9 µm ([0045], [0056]) (re claim 8); the aluminum material has a thickness of 9 µm ([0045], [0056]) (re claim 9); the shield is configured longitudinally around the insulation (re claim 12); the shield is configured helically around the insulation (re claim 13); and the one or more outer conductive shield layers and one or more inner conductive shield layers are configured to make direct galvanic contact over an overlapped portion of the shield to form the ground return path (4a direct contact with 7b, layers 4a and 7b formed of copper or aluminum) (re claim 17).

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nagahashi (9496071) in view of Yeh et al. (2005/0042960).
 	Nagahashi discloses a grounded (col. 2, line 32) and shielded cable comprising an outer insulating layer (24); an electromagnetic shield (23); one or more core conductors (25); and insulation (26) surrounding the one or more core conductors.
 	Nagahashi does not disclose the electromagnetic shield comprising at least one or more outer conductive shield layers composed of a first material composition; one or more inner insulating layers; and one or more inner conductive shield layers composed of a second material composition, wherein the second material composition is dissimilar to the first material composition (re claim 1).
 	Yeh et al. discloses an electromagnetic shield comprising at least one or more outer conductive shield layers (41) composed of a first material composition; one or more inner insulating layers (3); and one or more inner conductive shield layers (42) composed of a second material composition, wherein the second material composition is dissimilar to the first material composition.
 	It would have been obvious to one skilled in the art to substitute the electromagnetic shield of Nagahashi with the electromagnetic shield of Yeh et al. to increase the shielding effect in the cable.  It is noted that since the modified grounded and shielded cable of Kobayashi comprises structure and material as claimed, the one or more outer and inner conductive shield layers can be configured to create a local, coupling capacitance between the outer conductive shield layers and inner conductive shield layers to electromagnetically shield the one or more core conductors from the interfering signals and provide a direct electrical connection between the inner conductive shield layers and outer conductive shield layers to form an electrical ground return path.  It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation, but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
 	Re claim 14, in the modified cable of Nagahashi, the electromagnetic shield is further configured around the insulation at an angle of more than 360 degrees, wherein a portion of the shield that is configured more than 360 degrees (overlapped portion, see Fig. 1B) is configured to provide the direct electrical connection between the inner conductive shield layers and outer conductive shield layers.
 	Re claims 15-16, Nagahashi discloses the overlapped portion comprises a length that is 50% of a circumference of the shield measured at 360 degrees (Fig. 1B).
Response to Arguments
14.	Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot in view of new ground of rejection.
 	Regarding the drawings, applicant argues that the applicant shall furnish a drawing where necessary for the understanding of the subject matter sought to be patented. As long as one skilled in the art can read and understand the claims based on the text of the specification such features need not be shown in a figure or drawings.  Examiner would disagree.  37 CFR 1.83(a) clearly states that "the drawings must show every feature of the invention specified in the claims."
 	Regarding the Visser reference, applicant argues that Visser cannot anticipate claim 1 and its dependent claims because Visser does not disclose the same structure that is arranged or combined in the same way as in claim 1, quoting limitations of claim 1 into the arguments.  Examiner would disagree because Visser does disclose the structure and material as claimed and arranged in the same way as in claim 1.  As disclosed and claimed, the claimed electromagnetic shield comprises a laminate composed of first metal/insulating layer/second metal, wherein the shield is longitudinally wrapped around the insulated core conductors.  Likewise, the electromagnetic shield of Visser comprises a laminate composed of first metal/insulating layer/second metal, wherein the shield is longitudinally wrapped around the insulated core conductors.
 	Applicant argues that Visser appears to be silent with respect to dissimilar material compositions for the its shielding tape.  In fact, Visser appears to disclose that the shielding layers of its shielding tape is composed of the same material--aluminum.  Examiner would disagree because Visser in col. 2, lines 12-15, discloses that "layers of shielding material…need not each be formed from the same material(s)."
 	Regarding the Kobayashi reference, applicant argues that Kobayashi does not disclose the same structure that is arranged or combined in the same way as in claim 1.  Examiner would disagree.  As disclosed and claimed, the claimed electromagnetic shield comprises a laminate composed of first metal/insulating layer/second metal, wherein the shield is longitudinally/helically wrapped around the insulated core conductors.  Likewise, the electromagnetic shield of Kobayashi comprises a laminate composed of first metal/insulating layer/second metal, wherein the shield is longitudinally/helically wrapped around the insulated core conductors.
 	
Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847